THE STATE OF SOUTH CAROLINA
                          In The Supreme Court

             In the Matter of Ray A. Lord, Respondent.

             Appellate Case No. 2017-001218


                               Opinion No. 27751
              Submitted October 26, 2017 – Filed November 15, 2017


                              PUBLIC REPRIMAND


             Lesley M. Coggiola, Disciplinary Counsel, of Columbia,
             for Office of Disciplinary Counsel.

             J. Steedley Bogan, Bogan Law Firm, of Columbia for
             Respondent.



PER CURIAM: In this attorney disciplinary matter, the Office of Disciplinary
Counsel and Respondent have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, Respondent admits misconduct and consents
to the imposition of a confidential admonition or public reprimand. We accept the
Agreement and issue a public reprimand. The facts, as set forth in the Agreement,
are as follows.

                             Direct Solicitation Letters

To market his legal services, Respondent sent direct mail solicitation letters to
potential clients who received traffic tickets. A recipient of one of the letters filed
a complaint with the Commission on Lawyer Conduct. In response to the
complaint in this matter, Respondent acknowledged the following violations of the
Rules of Professional Conduct in his solicitation letters:
      1.     Respondent used the tagline "attorneys at law" on his law firm
             letterhead. The tagline was misleading because Respondent is a solo
             practitioner.

      2.     Respondent claimed that he has "28 years experience both as a lawyer
             and former law enforcement officer" in his solicitation materials.
             Respondent acknowledges the claim was misleading because he has
             only been a lawyer and former law enforcement officer for sixteen
             years. Respondent's intention was to relay that he has twenty-eight
             years total experience as a law enforcement officer and as a lawyer
             combined.

      3.     Respondent used the telephone number (844) FIXTICKET. Use of
             the phoneword is the equivalent of a nickname, tradename, or moniker
             and is likely to create unjustified expectations or an implication that
             he can achieve results by unethical means. Furthermore, the
             phoneword is a moniker that implies an ability to obtain a certain
             result.

      4.     Respondent stated in his solicitation letters that he learned about the
             recipient's traffic ticket from "court records." Respondent's
             identification of the source of his information was not sufficiently
             specific.


                                       Website

Respondent's solicitation letter specifically referred the recipient to the website of
Respondent's law firm. On his website, he claimed he has "unique insight into the
South Carolina traffic laws that many other lawyers simply do not have."
Respondent admits this claim cannot be factually substantiated.

                               Online Lawyer Profile

The solicitation letter specifically referred the recipient to Respondent's profile on
www.avvo.com ("AVVO"), a legal marketing website. AVVO creates profiles for
attorneys without their consent, knowledge, or participation, then invites them to
"claim" their profiles and participate in a variety of AVVO marketing activities,
including "ratings," peer endorsements, client testimonials, and online contact with
prospective clients. Respondent claimed his AVVO profile and used the website to

                                          2
market his legal services. Accordingly, Respondent is responsible for its content
and is ethically required to ensure his profile complies with the Rules of
Professional Conduct. In connection with a prior disciplinary investigation in
2012, which is described below, Respondent agreed to add a disclosure regarding
endorsements, testimonials, and reports of past results to his AVVO profile. This
disclosure was required to be "clear and conspicuous." However, at the time
Respondent added his disclosure in 2012, "clear and conspicuous" disclosures were
not specifically defined. In July 2014, specific requirements for clear and
conspicuous disclosures were added to the Rules of Professional Conduct.
Respondent admits he did not revise his 2012 disclosure to conform with the new
standards.

                           Response to Negative Review

In 2012, the Office of Disciplinary Counsel (ODC) investigated an anonymous
complaint alleging Respondent improperly responded to a negative review by a
client on AVVO. The negative review, which included the client's first name,
stated:

      [Respondent] works very closely with the Columbia area police
      departments, and knows many people in this system personally. After
      asking numerous times to retrieve a patrol car surveillance video due
      to overzealous police officers throwing me to the asphalt in handcuffs.
      (sic) He denied the video being of any help and ignored my requests.
      He in fact told me it was best to apologize to the officers even though
      I was not violent towards them in any way and did very little in
      reducing my violation and fine. What a waste of time and money. I
      honestly believe he was working with the officers, (his recent co-
      workers) the whole time.

Respondent's response, which was publicly accessible, stated the following:

      Here is the other side of the story. This client was charged with
      offenses that could have resulted in over a year in prison. I was able
      to negotiate with the prosecutor no jail time and no probation and a
      dismissal of the most serious charge and this was simply the best
      result possible. Of course, I try very hard to get all charges dismissed,
      but that is simply not realistic for some cases and I tell all clients that I
      cannot and do not guarantee any specific result. It's funny how this


                                           3
      client had no complaint with me 6 months ago when he was facing
      prison time and he left the courtroom a free man only having to pay a
      simple fine and now 6 months later is complaining. You can (sic)
      make everybody happy. The vast majority (over 95%) of my clients
      are very satisfied with my representation, but some people, no matter
      what you do, are always going to find something to nit-pick on. The
      fact that the video was never provided means nothing as it was not
      required for a conviction and the client could have easily have been
      convicted by the testimony of the 4 cops who were there and if we had
      gone to trial and lost, he would have been sitting in prison right now
      instead of being free. I never ignored my client's requests. The facts
      differ greatly from my former client's recollection and the recollection
      of several witnesses who were at the scene. This is just an ungrateful
      former client who now wants to "blame his lawyer" because of what
      "he" did. This is typical of a very young person who has a lot of
      growing up to do. To my former client: Do me a favor. The next
      time you are arrested, call a public defender and see what happens and
      after you sit in jail for 3 months they might get around to sending you
      a form letter. Good luck.

In April 2013, an Investigative Panel issued a confidential admonition to
Respondent because the response disclosed information related to the
representation of the client and negatively characterized public defenders.

In reviewing Respondent's AVVO profile in connection with the investigation of
the current complaint, ODC discovered Respondent had not removed the offending
post after receiving the admonition. Respondent never removed the offending post
after receiving the admonition, which he admits he should have done.

                          Rules of Professional Conduct

Respondent admits his conduct violated the following Rules of Professional
Conduct contained in Rule 407, SCACR: Rule 1.6 (a lawyer shall not reveal
information relating to the representation of a client without client's informed
consent); Rule 7.1 (a lawyer shall not make false, misleading or deceptive
communications about the lawyer or the lawyer's services); Rule 7.1(a) (a
communication violates the Rules of Professional Conduct if it contains a material
misrepresentation of fact or omits a fact necessary to make a statement not
materially misleading); Rule 7.1(b) (a communication violates the Rules of


                                         4
Professional Conduct if it is likely to create an unjustified expectation about results
the lawyer can achieve or implies the lawyer can achieve results by unethical
means); Rule 7.1(c) (a communication violates the Rules of Professional Conduct
if it compares the lawyer's services with other lawyers' services, unless the
comparison can be factually substantiated); Rule 7.1(d) (a communication violates
the Rules of Professional Conduct if it contains a testimonial or endorsement and
does not clearly and conspicuously state that any result the endorsed lawyer or law
firm may achieve on behalf of one client in one matter does not necessarily
indicate similar results can be obtained for other clients); Rule 7.1(e) (a
communication violates the Rules of Professional Conduct if it contains a
nickname, moniker, or trade name that implies an ability to obtain results in a
matter); Rule 7.2(i) (any disclosures or disclaimers regarding communications sent
for advertising purposes must be of sufficient size to be clearly legible and
prominently placed so as to be conspicuous to the viewer; if the advertising
statement is made on a website or online profile, the disclaimer must appear on the
same page as the statement requiring the disclosure or disclaimer); Rule 7.3(g)
(any written communication prompted by a specific occurrence involving or
affecting the intended recipient of the communication or a family member shall
disclose how the lawyer obtained the information prompting the communication);
Rule 7.5(a) (lawyer shall not use a firm name that is false or misleading); and Rule
7.5(d) (lawyers may state or imply that they practice in a partnership only when
that is the fact).

Respondent also admits his conduct violated the Lawyer's Oath, Rule 402(h)(3),
SCACR (a lawyer will maintain the dignity of the legal system).

Respondent admits these violations constitute grounds for discipline under Rule
7(a), RLDE, Rule 413, SCACR (it is a ground for discipline for a lawyer to violate
the Rules of Professional Conduct).

                                     Conclusion

We find Respondent's misconduct warrants a public reprimand. Accordingly, we
accept the Agreement and publicly reprimand Respondent for his misconduct.

PUBLIC REPRIMAND.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.



                                           5